                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

S. Y.,

          Plaintiff,

v.                              Case No:   2:20-cv-624-JES-MRM

HOLIDAY HOSPITALITY
FRANCHISING, LLC and NAPLES
CFC ENTERPRISES, LTD.,

          Defendants.



                        OPINION AND ORDER

     This matter comes before the Court on review of defendant

Naples CFC Enterprises, Ltd.’s Motion to Dismiss or Alternatively

to Strike Plaintiff’s Complaint (Doc. #17) filed on October 13,

2020, and defendant Holiday Hospitality Franchising, LLC’s Motion

to Dismiss Plaintiff S.Y.’s Complaint and Memorandum of Law in

Support Thereof (Doc. #23) filed on October 19, 2020.     Plaintiff

filed an Opposition (Doc. #36; Doc. #39) to each motion on November

10th and November 16, 2020.    For the reasons set forth below, the

motions are denied.

                                 I.

     The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.    See S.Y. et al v. Naples Hotel Co.
et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).          On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.         Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.             Id. at

(Doc. #1).       On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.         Id. at (Doc. #85).    On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.             S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).              Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly    thirty    new   actions   against   various   defendants,

including this case.

     The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain Staybridge Suites hotel in Naples, Florida between 2015

and February 2016.         (Id. ¶¶ 2, 13, 22-24, 189.)       The Complaint

alleges that during this time period the Staybridge Suites was

owned and operated by defendant Naples CFC Enterprises, Ltd.

(Naples CFC) as a franchisee of defendant Holiday Hospitality

Franchising, LLC (HHF).        (Id. ¶¶ 25-28, 49.)

     The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO



                                      2
statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent     hiring,     supervision,       and   retention;   (5)    negligent

rescue;     and    (6)   aiding   and   abetting,      harboring,     confining,

coercion, and criminal enterprise.             (Id. pp. 32-48.)       Counts One

through Four are asserted against each defendant, while Counts

Five and Six are asserted against Naples CFC.              (Id.)

                                        II.

     The motions to dismiss raise numerous arguments as to why the

Complaint as whole, and each individual claim, should be dismissed.

In response, plaintiff agrees to withdraw all but Counts One

(violation of the TVPRA) and Two (violation of the Florida RICO

statute).     (Doc. #36, p. 1; Doc. #39, p. 1.)             Accordingly, the

Court will focus on the arguments relevant as to these remaining

claims.

  A. Shotgun Pleading

     The Complaint identifies the defendants collectively as the

“Staybridge Suites Defendants.”               (Doc. #1, p. 1 introductory

paragraph.)       Both motions argue that because the Complaint groups

them together, it should be dismissed as a shotgun pleading. (Doc.

#17, pp. 6-7; Doc. #23, pp. 11-14.) 1




     1 The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not
always correspond with the page number at the bottom of the
document.



                                         3
      One way in which a complaint may constitute an impermissible

shotgun pleading is if it “assert[s] multiple claims against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought   against.”     Weiland   v.   Palm   Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 986 F.3d 1321, 1324-25 (11th Cir. 2021).             Such

a pleading fails “to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests,”

Weiland, 792 F.3d at 1323, and           violates the requirement that a

plaintiff provide “a short and plain statement of the claim,” Fed.

R. Civ. P. 8(a)(2).

      The Complaint does indeed repeatedly refer to the defendants

collectively as the “Staybridge Suites Defendants.”              The failure

to specify a particular defendant is not fatal, however, when

“[t]he complaint can be fairly read to aver that all defendants

are responsible for the alleged conduct.”         Kyle K. v. Chapman, 208

F.3d 940, 944 (11th Cir. 2000).      The Complaint typically (but not

always) alleges that “each and every” such defendant was involved

in the activity described in the particular paragraph of the

Complaint.    A fair reading of the Complaint is that each of these

defendants was involved in the identified conduct attributed to

the “Staybridge Suites Defendants.”         While defendants may disagree

that such allegations are accurate, that dispute is for another



                                    4
day.       The group allegations do not fail to state a claim, Auto.

Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co.,

953 F.3d 707, 732–33 (11th Cir. 2020), and the Complaint does not

constitute a shotgun pleading. 2

  B. Failure to State a Claim

       The    motions   argue   the   TVPRA   and   RICO   claims   should   be

dismissed due to plaintiff’s failure to state a claim upon which

relief may be granted.          Federal Rule of Civil Procedure 8(a)(2)

requires that a complaint contain a “short and plain statement of

the claim showing that the pleader is entitled to relief.”               Fed.

R. Civ. P. 8(a)(2).        This obligation “requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”           Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted).             To survive dismissal,



       Naples CFC also cites over forty paragraphs from the
       2

Complaint as examples of “conclusory, vague, and immaterial facts
not obviously connected to any particular cause of action.” (Doc.
#17, p. 6); see Weiland, 792 F.3d at 1322.      However, the vast
majority of the allegations at issue address sex trafficking’s
prevalence at hotels, the defendants’ knowledge thereof, and the
sex trafficking of plaintiff. (Doc. #1, ¶¶ 3, 5, 54-82, 88, 93,
124-31.)   Given the type of claims being alleged, the Court
disagrees that such allegations render the Complaint a shotgun
pleading. Cf. Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1359
n.9 (11th Cir. 1997) (finding a shotgun pleading where “a reader
of the complaint must speculate as to which factual allegations
pertain to which count”); Cramer v. State of Fla., 117 F.3d 1258,
1261 (11th Cir. 1997) (“Cramer and Kessler’s complaint is a
rambling ‘shotgun’ pleading that is so disorganized and ambiguous
that it is almost impossible to discern precisely what it is that
these appellants are claiming.”).



                                       5
the factual allegations must be “plausible” and “must be enough to

raise a right to relief above the speculative level.”         Id. at 555;

see also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir.

2010).     This requires “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citations omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).    “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.         Factual allegations that are merely

consistent   with   a   defendant’s    liability   fall   short   of    being

facially plausible.      Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,   a    court   should    assume   their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.




                                      6
     (1)   Trafficking Victims Protection Reauthorization Act

     Both motions challenge the one federal claim, the alleged

violation of the TVPRA set forth in Count One.   The TVPRA provides

a civil remedy to victims of certain types of human trafficking.

The civil remedy portion of the Act provides:

     (a) An individual who is a victim of a violation of this
     chapter may bring a civil action against the perpetrator
     (or whoever knowingly benefits, financially or by
     receiving anything of value from participation in a
     venture which that person knew or should have known has
     engaged in an act in violation of this chapter) in an
     appropriate district court of the United States and may
     recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).    The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.     The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

     (a)   Whoever knowingly –

       (1) in or affecting interstate or foreign commerce .
       . . recruits, entices, harbors, transports, provides,
       obtains,   advertises,   maintains,  patronizes,   or
       solicits by any means a person; or

       (2) benefits, financially or by receiving anything of
       value, from participation in a venture which has
       engaged in an act described in violation of paragraph
       (1),

     knowing, or except where the act constituting the
     violation of paragraph (1) is advertising, in reckless
     disregard of the fact, that means of force, threats of
     force, fraud, coercion described in subsection (e)(2),
     or any combination of such means will be used to cause
     the person to engage in a commercial sex act, or that
     the person has not attained the age of 18 years and will




                                 7
     be caused to engage in a commercial sex act, shall be
     punished as provided in subsection (b).

18 U.S.C. § 1591(a).     To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).       S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

           (a)   “Participation” in a “Venture”

     The   motions   argue   that    the   Complaint   lacks   well-pled

allegations that the defendants participated in a “venture,” as

required by section 1595(a).        (Doc. #17, pp. 8-9; Doc. #23, pp.

18-19.)    Drawing on the definition of “venture” used in the

criminal portion of the statute, 18 U.S.C. § 1591(e)(6) 3, HHF

argues that renting a room to a trafficker is insufficient to show

HHF participated in a TVPRA venture.        (Doc. #23, pp. 18-19); see

also Doe v. Rickey Patel, LLC, 2020 WL 6121939, *5 (S.D. Fla. Sept.

30, 2020) (“In order to plead Defendants participated in a venture,




     3 “The term ‘venture’ means any group of two or more
individuals associated in fact, whether or not a legal entity.”
18 U.S.C. § 1591(e)(6).



                                     8
Plaintiff must allege facts from which the Court could reasonably

infer the hotels could be said to have a tacit agreement with the

trafficker.”       (marks omitted)).        Having reviewed the allegations

at issue, the Court finds them sufficient.

     The    Complaint       alleges   the   defendants     participated       in   a

venture “by engaging in a pattern of acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the

traffickers’ sale and victimization of the Plaintiff S.Y. for

commercial sexual exploitation by repeatedly renting rooms at

Staybridge Suites to people” the defendants “knew or should have

known were engaged in sex trafficking.”             (Doc. #1, ¶ 154.)          The

Complaint also alleges why the defendants should have been on

notice of the sex trafficking and how they failed to prevent it.

(Id. ¶¶ 4-16, 54-82, 109.)        The Court finds the allegations in the

Complaint sufficient to allege participation in a venture under

section 1595(a).        See Doe, 2020 WL 6121939, *5 (“The Court finds

it sufficient for Plaintiff to plead that Defendants participated

in a venture by renting rooms to individuals that knew or should

have known were involved in a sex-trafficking venture, including

the sex-trafficking victim.”); M.A. v. Wyndham Hotels & Resorts,

Inc., 425 F. Supp. 3d 959, 971 (S.D. Ohio 2019) (“This Court finds

Plaintiff    has     alleged    sufficient     facts     to    show   Defendants

‘participated      in   a   venture’   under    §   1595      by   alleging   that




                                        9
Defendants rented rooms to people it knew or should have known

where [sic] engaged in sex trafficking.”).

     The defendants also argue that “participation” in a venture

requires an allegation of an overt act in furtherance of the

venture,   and   that   failure   to   prevent   sex   trafficking    is

insufficient.    (Doc. #17, pp. 8-9; Doc. #23, pp. 18-19.)   The Court

is not convinced.    S.Y., 476 F. Supp. 3d at 1256 (“In the absence

of any controlling authority, the Court concludes that actual

‘participation in the sex trafficking act itself’ is not required

to state a claim under section 1595.        Accordingly, plaintiffs’

failure to allege such actual participation is not fatal to its

section 1595 claim under the TVPRA.”).       The defendants have not

identified any controlling authority to the contrary. 4

           (b)   Knowingly Benefited From Participating in Venture

     The motions next argue that the Complaint insufficiently

alleges the defendants knowingly benefitted from participating in

a venture that committed TVPRA crimes, with knowledge of the causal

relationship.    (Doc. #17, pp. 9-11; Doc. #23, pp. 19-21.)          HHF

argues that “[a]t most, the Complaint alleges HHF benefits from an

indirect franchising relationship with the Hotel’s third-party




     4 For the same reason, the Court denies HHF’s request for the
Court to “reconsider” whether “actual” participation is required
to state a claim under section 1595. (Doc. #23, p. 18 n. 6.)



                                  10
franchisees, which may have rented a room to a trafficker.”                    (Doc.

#23, p. 21.)

       The Complaint alleges the defendants knowingly benefited from

the sex trafficking of plaintiff “by receiving payment for the

rooms   rented    for    Plaintiff   S.Y.      and    her    traffickers   at    the

Staybridge Suites,” and by receiving “other financial benefits in

the form of food and beverage sales and ATM fees from those persons

who were engaging in sex trafficking.”               (Doc. #1, ¶ 152.)         As to

HHF as franchisor, the Complaint alleges it “received a significant

franchise fee and continuous royalties on the Staybridge Suites’

gross revenue,” while also exercising “ongoing and systematic

control over operations at the Staybridge Suites.”                   (Id. ¶¶ 43,

109.)    The Court finds such allegations sufficient to satisfy the

“knowingly benefitted” element.              S.Y., 476 F. Supp. 3d at 1257;

Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192, *5 (S.D.

Ohio Mar. 16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL 6682152, *2

(S.D. Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at 965.

            (c)   Knew    or   Should    Have        Known    that   Venture     was

                  Committing Sex Trafficking Crimes

       The motions argue the Complaint fails to plausibly allege the

defendants knew or should have known of an act in violation of the

TVPRA, i.e., that plaintiff was caused to engage in commercial sex

by force, fraud, or coercion.        (Doc. #17, p. 11; Doc. #23, pp. 15-

17.)    HHF argues it is insufficient to allege the defendants had



                                        11
generalized knowledge that trafficking sometimes occurs in hotels,

and there are no allegations supporting a plausible inference “that

HHF knew or should have known about the specific instances of

Plaintiff’s sex trafficking.”      (Doc. #23, p. 16.)

     The   Court   disagrees   with    this   argument.   First   of   all,

“knowledge, and other conditions of a person’s mind may be alleged

generally.”   Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

2018). Pleading “generally” is not without limits, and a complaint

must still comply with “the less rigid—though still operative—

strictures of Rule 8.”    Iqbal, 556 U.S. at 686–87.       The Complaint

clearly satisfies this notice pleading standard.

     Plaintiff has alleged that the following was “routine conduct

taking place at the Staybridge Suites as a result of the human sex

trafficking enterprise”:

     a. Plaintiff’s sex traffickers frequently rented rooms
        at the hotel close to each other;

     b. Plaintiff’s sex traffickers paid cash for the rooms
        at the Staybridge Suites where the Plaintiff engaged
        in commercial sex acts;

     c. Plaintiff’s sex traffickers booked extended stays at
        the Staybridge Suites for themselves and for the
        Plaintiff on a routine basis and on a rotating basis
        frequently throughout the year;

     d. Plaintiff and her sex traffickers would have few or
        no luggage or personal possessions for these extended
        stays;




                                      12
e. Plaintiff was confined in the rooms at the Staybridge
   Suites for long periods of time;

f. Plaintiff’s rooms and her sex traffickers’ rooms
   consistently displayed “Do Not Disturb” signs on the
   doors to the room where the Plaintiff was engaged in
   commercial sex acts;

g. Men (“Johns”) frequently entered and left the rooms
   at the Staybridge Suites where the Plaintiff was
   engaged in illegal commercial sex acts at all times
   of day and night;

h. The staff and customers at the Staybridge Suites that
   was owned, operated, managed, supervised, controlled
   and/or otherwise held responsible by each and every
   Staybridge Suites Defendant saw and/or reported to
   the Staybridge Suites’s respective administration
   that the rooms where the Plaintiff engaged in
   commercial sex acts were messy, and contained sex and
   drug paraphernalia and had an unclean smell;

i. Plaintiff’s sex traffickers consistently refused
   housekeeping services and otherwise would prohibit
   staff from entering their rooms and the Plaintiff’s
   rooms;

j. Plaintiff would frequently request clean towels and
   linens;

k. Plaintiff dressed in a sexually explicit manner and
   would walk the hallways of the Staybridge Suites
   Defendant [sic];

l. Excessively loud noises would consistently come from
   Plaintiff’s rooms;

m. During nighttime hours, Plaintiff and her “Johns” and
   drug clients would create noise in the public area of
   the Staybridge Suites and, upon information and
   belief, would be a disturbance to other guests using
   the hotel for their intended purposes;

n. Plaintiff would sleep during the day and the staff
   members of the Staybridge Suites would consistently
   see the Plaintiff wearing lounge or sleep type
   clothing during the day; and



                          13
     o. While at the hotel, the Plaintiff displayed clear
        signs of physical abuse, diminished personal hygiene,
        submissiveness and inappropriate attire.

(Doc. #1, ¶ 93.)   Further, the Complaint alleges the defendants

“knew or should have known about the nature of the sex trafficking

venture at the Staybridge Suites, including as they related to

Plaintiff S.Y.” due to the following:

     a. Requests by the traffickers to rent rooms near exit
        doors;

     b. Cash payments for the rooms by the sex traffickers;

     c. Refusal of housekeeping services by those persons
        engaged in sex trafficking;

     d. Excessive used condoms located in the rooms used for
        sex trafficking;

     e. Excessive requests for towels and linens in the rooms
        used for sex trafficking;

     f. Hotel staff observing Plaintiff       S.Y.   and   her
        traffickers in the hotel;

     g. Plaintiff S.Y. being escorted by traffickers in and
        around the hotel;

     h. Pleas and screams from [sic] help coming from the
        rooms of Plaintiff S.Y.;

     i. Operation of sex trafficking ventures out of the same
        hotel room for multiple days or weeks in succession;

     j. Multiple men per day coming and going from the same
        rooms without luggage or personal possessions; and

     k. Knowledge of police and EMS activity at the Staybridge
        Suites and at other locations near the Staybridge
        Suites that was related to commercial sex work.

(Id. ¶ 153.)



                                14
     The Court finds these allegations sufficient to reasonably

infer    the    defendants    knew   or    should   have   known   of   the   sex

trafficking venture.         S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, *5-6; H.H., 2019 WL

6682152, *3; M.A., 425 F. Supp 3d at 967-68. 5

               (d)   Vicarious Liability

     Finally, HHF argues the TVPRA claim should be dismissed

because plaintiff’s allegations of vicarious liability and an

agency relationship are insufficient as a matter of law.                  (Doc.

#23, pp. 21-25.) 6       Having reviewed the allegations at issue, the

Court finds them sufficient to create a plausible inference of an

agency relationship.




     5  HHF also argues the Complaint contains insufficient
allegations to suggest it should have known plaintiff was being
forced or coerced to commit commercial sex acts. (Doc. #23, p.
17.) However, the Court finds the Complaint contains sufficient
allegations to survive dismissal. (Doc. #1, ¶¶ 57, 68, 93, 130-
31, 153.)
     6  To the extent HHF suggests vicarious liability is
unavailable under the TVPRA (Doc. #23, p. 21 n. 7), the Court
disagrees. See S.Y., 476 F. Supp. 3d at 1257-58 (finding plaintiff
made sufficient allegations that franchisor was vicariously liable
under section 1595 of the TVPRA to survive dismissal); see also
J.C. v. Choice Hotels Int’l, Inc., 2020 WL 6318707, *10 (N.D. Ca.
Oct. 28, 2020) (finding plaintiff’s vicarious liability claim had
“alleged sufficient facts to support a plausible claim that
[defendants] received financial benefits from a venture they
vicariously participate in (through their franchisees) that the
franchises should have known was engaged in sex trafficking”).



                                          15
     “It is well-established that a franchise relationship does

not by itself create an agency relationship between the franchisor

and franchisee.”       Cain v. Shell Oil Co., 994 F. Supp. 2d 1251,

1252 (N.D. Fla. 2014).        However, “[f]ranchisors may well enter

into an agency relationship with a franchisee if, by contract or

action   or    representation,         the   franchisor    has    directly     or

apparently participated in some substantial way in directing or

managing acts of the franchisee, beyond the mere fact of providing

contractual franchise support activities.”                Mobil Oil Corp. v.

Bransford, 648 So. 2d 119, 120 (Fla. 1995).

     Here, the Complaint alleges HHF was in an agency relationship

with Naples CFC during the relevant time period.            (Doc. #1, ¶ 109.)

The Complaint further asserts that in a variety of ways HHF

exercised control over the means and methods of how Naples CFC

conducted     business,   such    as    by   profit   sharing,        standardized

training, standardized rules of operation, regular inspection, and

price fixing.       (Id. ¶ 110.)        The Court finds such allegations

sufficient     to   support   a   plausible      inference       of    an   agency

relationship.       See S.Y., 476 F. Supp. 3d at 1258; A.B., 455 F.

Supp. 3d at 195-97; Doe S.W., 2020 WL 1244192, *7; H.H., 2019 WL

6682152, *6; M.A., 425 F. Supp. 3d at 972. 7


     7 To the extent HHF suggests such a relationship does not in
fact exist (Doc. #23, pp. 22-24), such a determination “is
generally a question of fact for the jury unless the sole basis
for the alleged agency rests in the interpretation of a single


                                        16
     Because the allegations in the Complaint are sufficient to

state a claim under section 1595 of the TVPRA, the Court denies

the motions for dismissal pursuant to Rule 12(b)(6).

     (2)   Florida RICO Violation

     Count Two of the Complaint asserts a claim against both

defendants under Florida’s civil RICO statute, section 772.104,

Florida Statutes.      (Doc. #1, p. 34.)    To state a claim under the

statute,   plaintiff    must   allege   plausible   facts   showing   “(1)

conduct or participation in an enterprise through (2) a pattern of

[criminal] activity.”      Horace-Manasse v. Wells Fargo Bank, N.A.,




contract in which case the determination may be a question of law
to be determined by the court.” Cain, 994 F. Supp. 2d at 1253.
Since the Complaint alleges an agency relationship based upon the
interaction between HHF and Naples CFC, this is a question of fact
inappropriate to decide on a motion to dismiss. See Banco Espirito
Santo Int’l, Ltd. v. BDO Int’l, B.V., 979 So. 2d 1030, 1032 (Fla.
3d DCA 2008) (“Unless the alleged agency relationship is to be
proven exclusively by analysis of the contract between the
principal and agent (in which case the question is an issue of
law), the relationship is generally a question of fact and should
be analyzed by looking at the totality of the circumstances.”);
see also A.B. v. Hilton Worldwide Holdings Inc., 2020 WL 5371459,
*10 (D. Or. Sept. 8, 2020) (“Defendants dispute whether they
controlled the day-to-day operations of the hotels.       Although
Plaintiff may ultimately fail to establish the agency allegations,
at this stage in the proceedings this Court accepts as true all
well-pleaded factual allegations in the complaint and construes
them in Plaintiff’s favor.”); A.B., 455 F. Supp. 3d at 196 (“The
evidence may ultimately prove Marriott does not exercise day-to-
day control over its Philadelphia Airport hotels, but this is more
properly raised after discovery.”).



                                   17
521 F. App’x 782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845

So. 2d 74, 97 (Fla. 2003)). 8

     Each of the motions argue plaintiff has insufficiently pled

the enterprise element of her claim.            (Doc. #17, pp. 12-13; Doc.

#23, pp. 25-26.)         Florida’s RICO statute defines enterprise to

include a “group of individuals associated in fact although not a

legal entity.”         § 772.102(3), Fla. Stat.       “[A]n association-in-

fact enterprise is simply a continuing unit that functions with a

common purpose.” Boyle v. United States, 556 U.S. 938, 948 (2009).

To sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,   (2)    relationships      among    those   associated     with   the

enterprise,      and    (3)   longevity      sufficient   to   permit     these

associates to pursue the enterprise’s purpose.”                 Cisneros v.

Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

citations omitted).

     “The purpose prong contemplates ‘a common purpose of engaging

in   a   course    of     conduct’   among      the   enterprise’s      alleged




     8“Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                      18
participants.”       Cisneros, 972 F.3d at 1211 (quoting United States

v.    Turkette,     452   U.S.    576,    583    (1981)).      “An   abstract    common

purpose, such as a generally shared interest in making money, will

not suffice.        Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.”                       Id.

(citations omitted).

       Here, the Complaint alleges the defendants “associated with

each other and/or the Plaintiff S.Y.’s sex traffickers for the

common purpose of profiting off an established sex trafficking

scheme.”      (Doc. #1, ¶ 159.)          Plaintiff asserts this “association-

in-fact” constitutes an “enterprise” under Florida’s RICO statute,

and    that   the    defendants        conducted       or    participated   in   their

enterprises through a pattern of criminal activity, “related by

their    common     purpose      to    profit    off    an   institutionalized      sex

trafficking scheme.”             (Id. ¶¶ 159-60.)            The Court finds these

allegations       sufficient      to    allege    the       defendants   “shared   the

purpose of enriching themselves through a particular criminal

course of conduct.”         Cisneros, 972 F.3d at 1211; see also United

States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992) (noting

that “an association’s devotion to ‘making money from repeated

criminal activity’ . . . demonstrates an enterprise’s ‘common

purpose of engaging in a course of conduct’” (citations omitted));



                                           19
Burgese v. Starwood Hotel & Resorts Worldwide, Inc., 101 F. Supp.

3d 414, 424 (D. N.J. 2015) (on motion to dismiss Florida RICO

claim, court found that “Plaintiff’s Amended Complaint can be read

to allege a ‘common purpose’ of furthering an institutionalized

prostitution scheme to increase profits for the participants,” and

that    “[t]hese     allegations,       though    thin,   are     sufficient     for

purposes of this motion”).

       The     motions    next    argue    that    the    Complaint     fails     to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #17, p. 13; Doc. #23, p. 26.)               As previously stated, “[i]n

order to state a civil cause of action under the Florida RICO Act,

a plaintiff must allege a pattern of criminal activity.”                   Arthur

v. JP Morgan Chase Bank, NA, 569 F. App’x 669, 682 (11th Cir. 2014)

(citing §§ 772.103-104, Fla. Stat.).              The statute’s definition of

“criminal activity” provides “that a particular state law crime

can serve as the predicate act for a RICO claim if it is ‘chargeable

by    indictment     or   information’     and    falls   within    a   series    of

specified provisions.”           Id. (citing § 772.102(1)(a), Fla. Stat.).

“In    order    to   establish     a   pattern    of   criminal    activity,     the

plaintiff must allege two or more criminal acts ‘that have the

same or similar intents, results, accomplices, victims, or methods

of commission’ that occurred within a five-year time span.”                      Id.

at 680 (citing § 772.102(4), Fla. Stat.).




                                          20
      Plaintiff’s      Florida       RICO      claim    is    predicated       on   the

commission of human trafficking crimes in violation of section

787.06, Florida Statutes.            (Doc. #1, ¶¶ 161, 163); see also §

772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

Chapter 787 among the types of “criminal activity” covered by the

Florida   RICO       statute).         This       provision        provides    various

punishments    for    “[a]ny     person     who    knowingly,       or   in   reckless

disregard of the facts, engages in human trafficking, or attempts

to   engage   in   human      trafficking,        or   benefits      financially     by

receiving anything of value from participation in a venture that

has subjected a person to human trafficking.”                      § 787.06(3), Fla.

Stat.

      HHF argues that because the Complaint groups the defendants

together, it lacks specificity as to which defendant committed

which acts in furtherance of the enterprise and, therefore, fails

to allege a pattern of criminal activity.                      (Doc. #23, p. 26.)

Similarly, Naples CFC asserts that the predicate violations of

section   787.06(3)     are    not    supported        by    any   specific    factual

allegations against Naples CFC.                (Doc. #17, p. 13.)             HHF also

argues the Complaint “[a]t most” alleges HHF “was passive” and

“enabled trafficking.”          (Doc. #23, p. 26.)             Having reviewed the

allegations at issue, the Court finds them sufficient.

      The Complaint alleges plaintiff was trafficked on a “regular,

consistent and/or repeated basis” at various hotels in Naples,



                                          21
Florida, and at the Staybridge Suites beginning in April 2014.

(Doc. #1, ¶ 83.)     The Complaint describes how the sex trafficking

occurred at the Staybridge Suites and the “routine conduct” taking

place as a result, as well as alleges the defendants’ employees

participated in the trafficking, made promises to the traffickers

not to interfere with it, and knowingly turned a blind eye to it.

(Id. ¶¶ 87-88, 93, 129-31, 135.)       Viewing the allegations in the

light most favorable to plaintiff, the Court finds them sufficient

to allege a pattern of criminal activity for purposes of Florida’s

RICO statute.

     Finally, the motions argue the RICO claim fails to plausibly

allege plaintiff’s harm was caused by the defendants.      (Doc. #17,

p. 13; Doc. #23, p. 26 n. 9.)     Under the Florida RICO statute, a

plaintiff must demonstrate that their injuries were proximately

caused by the RICO violations.         See Bortell v. White Mountains

Ins. Grp., Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009).          “A

wrongful act is a proximate cause if it is a substantive factor in

the sequence of responsible causation.”        Green Leaf Nursery v.

E.I. DuPont De Nemours & Co., 341 F.3d 1292, 1307 (11th Cir. 2003)

(marks and citation omitted).    Furthermore, a plaintiff “must show

a ‘direct relation between the injury asserted and the injurious

conduct alleged.’”    Id. (quoting Holmes v. Sec. Inv’r Prot. Corp.,

503 U.S. 258, 268 (1992)).       “Indirect harm is insufficient to

sustain a cause of action under the RICO statutes.”        Bortell, 2



                                  22
So. 3d at 1047; see also O’Malley, 599 So. 2d at 1000 (“[I]ndirect

injuries, that is, injuries sustained not as a direct result of

predicate acts . . . will not allow recovery under Florida RICO.”).

      The Complaint alleges each of defendants “was on notice of

repeated incidences of sex trafficking occurring on their hotel

premises,” and yet “failed to take the necessary actions to prevent

sex trafficking from taking place.”            (Doc. #1, ¶ 59.)        The

Complaint also alleges numerous ways in which the defendants could

have identified and prevented the sex trafficking from occurring.

(Id. ¶¶ 61-76.)      Finally, the Complaint alleges the “acts and

omissions of the Staybridge Suites Defendants served to support,

facilitate, harbor, and otherwise further the traffickers’ sale

and   victimization”     of    plaintiff      “for   commercial    sexual

exploitation by repeatedly renting rooms to people they knew or

should have known were engaged in sex trafficking.”         (Id. ¶ 123.)

“[B]y knowingly, or with reckless disregard, repeatedly allowing

sex trafficking to occur on their premises between 2015 and 2016,”

the defendants’ “acts have yielded consistent results and caused

economic,   physical,   and   psychological    injuries”   to   plaintiff.

(Id. ¶¶ 162, 165.)

      The Court finds these allegations sufficient to plead a

“direct relation between the injury asserted and the injurious

conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

Complaint adequately pleads proximate cause, see Burgese, 101 F.



                                   23
Supp. 3d at 422 (finding allegations of physical injury and mental

anguish “cognizable under the Florida RICO Act” and sufficient to

survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

(“Because Plaintiffs’ asserted injuries arise from a set of actions

entirely     distinct     form    [sic]      the   alleged   predicate    RICO

violations, proximate cause is lacking as a matter of law.”).

       Accordingly, the Court finds the Complaint’s Florida RICO

claim sufficiently plead and therefore will deny the motions to

dismiss the claim.

     C. Anonymity

       Finally, Naples CFC argues that plaintiff is not entitled to

proceed anonymously as a matter of right, and that plaintiff must

be required to file a formal motion to do so.             (Doc. #17, p. 17.)

On    February    24,   2021,    plaintiff    filed   a   Motion   to   Proceed

Anonymously and for Entry of a Protective Order.                   (Doc. #50.)

Therefore, this issue is moot.

       Accordingly, it is now

       ORDERED:

       1. Defendant Naples CFC Enterprises, Ltd.’s Motion to Dismiss

          or Alternatively to Strike Plaintiff’s Complaint (Doc. #17)

          is DENIED as moot as to Counts Three, Four, Five, and Six

          of the Complaint, and otherwise DENIED.

       2. Defendant Holiday Hospitality Franchising, LLC’s Motion to

          Dismiss Plaintiff S.Y.’s Complaint and Memorandum of Law



                                      24
       in Support Thereof (Doc. #23) is DENIED as moot as to

       Counts Three and Four of the Complaint, and otherwise

       DENIED.

     3. Plaintiff shall file an Amended Complaint within SEVEN (7)

       DAYS of this Opinion and Order to reflect the voluntary

       dismissal of the four state claims.

     DONE AND ORDERED at Fort Myers, Florida, this   4th   day of

May, 2021.




Copies:
Parties of record




                               25
